           Case 1:18-cv-08607-LGS Document 17 Filed 01/28/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 --------------------------------------------------------------X
                                                               :                    1/28/2019
 THE NEW YORK TIMES,                                           :
                                                               :
                                              Plaintiff,       :   18 Civ. 8607 (LGS)
                                                               :
                            -against-                          :         ORDER
                                                               :
                                                               :
 FEDERAL COMMUNICATIONS                                        :
 COMMISSION,                                                   :
                                                               :
                                                               :
                                              Defendant. :
                                                               X
 -------------------------------------------------------------

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, this case was stayed on December 27, 2019 (Dkt. 16). It is hereby

        ORDERED that the stay is lifted. It is further

        ORDERED that by March 4, 2019, the Government shall file its motion for summary

judgment. By April 1, 2019, Plaintiff shall file its opposition and cross-motion for summary

judgment. By April 22, 2019, the Government shall file its reply and opposition to Plaintiff’s

cross-motion for summary judgment. By May 2, 2019, Plaintiff shall file its reply in support of

its cross-motion for summary judgment.

Dated: January 28, 2019
       New York, New York
